Case: 17-11255      Document: 00514638317         Page: 1    Date Filed: 09/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 17-11255                            FILED
                                  Summary Calendar                 September 12, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

XIAO CHEN LIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-236-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Xiao Chen Lin has appealed the term of imprisonment imposed upon
revocation of his supervised release. He contends that the district court erred
by imposing a single revocation sentence when there were two underlying
counts of conviction and two underlying periods of supervised release. Our
review is for plain error. See United States v. Whitelaw, 580 F.3d 256, 259 (5th
Cir. 2009). Because the revocation sentence did not exceed the maximum


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11255    Document: 00514638317     Page: 2   Date Filed: 09/12/2018


                                 No. 17-11255

sentence available for either count, the district court did not commit a clear or
obvious error. See Clark v. United States, 367 F.2d 378, 380 (5th Cir. 1966);
see also Whitelaw, 580 F.3d at 260. The judgment is AFFIRMED.




                                       2